Allow me, at the outset, to express to you, President Thomson, and through you to your country, our congratulations on the trust placed in you to guide the work of this session. We have great hopes that this session will help us embed the principles underpinning the Organization and the General Assembly. We very much hope that this occasion will also be an opportunity to promote international collaboration. I would also like to express to Secretary-General Ban Ki-moon my most sincere thanks and appreciation for all of his great efforts for the good of peoples around the world, as well as his promotion of the noble principles of the United Nations.
This session is taking place at the same time as the celebration of independence of the State of Tunisia — 60 years of independence as a modern country. It is 60 years since we joined the United Nations, and this is an opportunity for us to reiterate how much Tunisia is committed to the purposes and principles behind the creation of the Organization. We are fully prepared to pursue assistance to the Organization so that the United Nations can accomplish its noble goal of promoting peace, security, human rights and development throughout the world.
Tunisia has had the unique experience of building democracy based on national accord so that we can overcome differences in political opinion. That has allowed us to see major political accomplishments. We have a new, modern Constitution. We have held legislative and presidential elections that were witnessed by the entire world and declared transparent, free and fair. That has increased our confidence in ourselves and has made us more able to face up to the challenges we face. It also led to the Tunisian National Dialogue Quartet winning the Nobel Peace Prize in 2015, which in turn enabled us to rectify our political trajectory to overcome a political impasse.
Our democratic experience in Tunisia has had major achievements, but we still need support. Given our fragile economy, we still need to strengthen our democracy. Five years have already gone by since the 2011 Tunisian revolution, but we are still facing enormous challenges on the path towards achieving an economic revival and improving living standards.
We have launched an ambitious initiative to meet the expectations of the Tunisian people. We called for the establishment of a Government of national unity that would be capable of satisfying our needs at this stage in our history: winning the fight against terrorism, accelerating coordination between development and growth, stimulating job creation, fighting corruption and laying the foundations for good governance and for the implementation of effective social policies.
This initiative has enjoyed broad support from political parties and different national organizations. It led to the establishment of a Government of national unity, with robust participation by women, headed by a young leader. This reflects our determination to allow young people and women to assume important roles in this democratic experience. Tunisia left authoritarianism behind in 2011, and our country is now under the rule of law. We reiterate our determination to move forward toward further democracy and freedom and to face up to all attempts to take us back in time.
Of course, we are still a young country. We are facing major economic and social challenges of an unprecented scale that jeopardize our path to the future, especially given the regional context, particularly regional terrorism. That requires us to seek robust support from our partners so that we can overcome the challenges and osbtacles and make headway on internal development and create jobs for young people, particularly those with qualifications.
On 29 and 30 November, Tunisia will host an international conference to support the economy and seek investment. Participants will include Heads of State and Government, representatives of international organizations, investment funds, civil society representatives and representatives from the public and private sectors. It will be an opportunity for our brothers and friends to express their support and solidarity with Tunisia, including their support for democracy in our country at this particularly critical point in time.
This year’s general debate is of particular importance, especially following the adoption of the new Sustainable Development Goals. It is of particular importance because it is linked to the ambitious 2030 Agenda for Sustainable Development. Tunisia also adopted ambitious goals in establishing our own development plan. We will spare no effort to make the 2030 Agenda a reality.
We call upon all partners to redouble their efforts to assist developing countries as they seek to achieve the Sustainable Development Goals, including by providing them with the support they are counting on — especially for African countries, which are encountering many economic, social and environmental difficulties. Those challenges require robust assistance from the international community so that African communities and countries can achieve development. We need to make certain that we can do that in order to ensure that we have peace, stability and security and so that we can prevent conflicts and confront terrorism and extremism.
Today, we renew our commitment to the African Union Agenda 2063, which is the sum of our ambitions and our dedication. Given the close link between peace, security and development, we also renew our commitment to strengthening our participation in United Nations peacekeeping operations and to taking a more active role in capacity-building within the African continent, including on military assistance.
The Arab world is seeing an increase in violence and conflict, which is a major source of concern. Violence, extremism and terrorism are spreading. We have seen that lead to an increase in organized criminal activity, which is destabilizing every one of our countries without exception. The lack of stability in the Arab world is just a part of the instability found throughout the world. Therefore, we call upon everyone to find urgent political solutions to all the issues concerning the region. First and foremost is the Palestinian question, which requires a fair, comprehensive solution that will provide justice for the Palestinian people, bring an end to their suffering and allow them to obtain their historic legitimate rights, in particular the establishment of an independent State, with Al-Quds as its capital, in conformity with related international decisions.
We are greatly concerned by the crisis in Libya, and our concerns will remain while instability reigns in that brotherly country, with all the implications that it can have for our security and our economy. We are firmly committed to promoting reconciliation and agreement between the different parties in Libya so that they can implement all phases of the Libyan Political Agreement, signed in 17 December 2015, under the auspices of the United Nations. We shall also continue our support for the Government of National Accord so that it can assume its responsibilities and accomplish its role in re-establishing peace, stability and security and in combating terrorism and improving the living standards of the Libyan people.
We are following with concern the evolution of the situations in Syria and Yemen. We are concerned about the implications for security and the humanitarian disaster resulting from those conflicts. We need a political solution to the situations in those two countries so that they can maintain their unity and territorial integrity in order to ensure peace.
I stand here before the Assembly as we commemorate our independence and the sixtieth anniversary of our accession to the Organization. That reminds me of the founder of modern Tunisia, Habib Bourguiba, who in a speech confirmed that Tunisia, having recovered its independence, declared its complete commitment to the purposes and principles and the noble humanitarian values enshrined in the Charter of the United Nations. Today, as we begin a new chapter in our history — our ancient history — with many efforts to advance democracy and the protection and promotion of human rights, we again affirm our determination to create a conducive environment for our citizens to be able to live in dignity. As Tunisia grounds itself on the efforts of the Tunisian people, with the support of our brothers and partners, we firmly believe that those efforts will be successful in contributing to security and peace in the region and worldwide.
